DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein, upon activation of the gas generator, the sleeve including the first flow orifices can be displaced in a displacing direction, especially along a longitudinal axis of the gas generator, preferably in such a way that the plane is positioned outside the third flow orifices, especially between the third and second flow orifices” (Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1, 3-4, 6-13 and 15 is/are objected to because of the following informalities:
At line 4 of claim 1, “the outside” should be replaced with “an outside”.
At line 5 of claim 1, “which combustion” should be replaced with “said combustion”.
At line 3 of claim 3, “hollow-cylindrical” should be replaced with “hollow, cylindrical”.
At line 2 of claim 4, “its second” should be replaced with “the second”.
At line 3 of claim 6, “a/the” should be replaced with “a”.
At line 4 of claim 7, “the inside” should be replaced with “an inside”.
At line 3 of claim 8, “the outer” should be replaced with “an outer”.
At line 7 of claim 8, “the longitudinal” should be replaced with “a longitudinal”.
At line 9 of claim 8, “the direction” should be replaced with “a direction”.
At line 5 of claim 9, “the centers” should be replaced with “centers”.
At line 6 of claim 9, “the longitudinal” should be replaced with “a longitudinal”.
At line 5 of claim 10, “to the” should be replaced with “to a”.
At line 4 of claim 11, “a/the” should be replaced with “a”.
At line 5 of claim 11, “to the” should be replaced with “to a”.
At line 4 of claim 12, “the entire” should be replaced with “an entire”.
At line 4 of claim 12, “the/a” should be replaced with “a”.
At line 5 of claim 12, “the/a” should be replaced with “a”.
At line 4 of claim 13, “the radial” should be replaced with “a radial”.
At line 6 of claim 13, “the/a” should be replaced with “a”.
At line 6 of claim 13, “the axial” should be replaced with “an axial”.
At line 9 of claim 13, “the displacing” should be replaced with “a displacing”.
At line 1 of claim 15, “for the” should be replaced with “for”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, the term “substantially hollow-cylindrical” is a relative term which renders the claim indefinite. The term “substantially hollow-cylindrical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regards to claim 4, “the same” renders the limitations indefinite as it is unclear to which element “same” refers.  Examiner suggests replacing “same” with “holder”, if that is the correct term to which “same” refers.
In regards to claim 8, “the latter” renders the limitations indefinite as it is unclear to which element “latter” refers.  Examiner suggests replacing “latter” with “closure bottom”, if that is the correct term to which “latter” refers.
In regards to claim 15, “the latter” renders the limitations indefinite as it is unclear to which element “latter” refers.  Examiner suggests replacing “latter” with “gas generator”, if that is the correct term to which “latter” refers.

In regards to claim 9, the “axis of symmetry (Z)” does not appear to be an axis of symmetry as such the limitations render the claim indefinite.  Examiner notes that the combustion chamber (56) has a toroidal shape that is not equal in the vertical direction nor across the width of an individual side.  The axis of symmetry for the combustion chamber would appear to be the central axis (A) (Reference is made to Figures 1-2).  Examiner suggests a careful revision so as to not add new matter or simply amending claim 9 to end prior to “and/or”.

Regarding claim(s) 1-2, 5-9, 13 and 15, the phrase "especially" (similar to “such as” or “for example”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim(s) 2, 4, 6, 8 and 10, the phrase "preferably" (similar to “such as” or “for example”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim(s) 3, the phrase "may optionally" (similar to “such as” or “for example”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim(s) 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thibodeau (US Patent 5,851,028).
In regards to claims 1-5 and 8-15, Thibodeau discloses the claimed limitations including a gas generator (20), for a vehicle safety system, comprising a sleeve (100) positioned inside the gas generator which has first flow orifices (102) and encloses an ignition chamber (110) including a first propellant (150), wherein at the outside of the sleeve there is connected a combustion chamber (112) filled with a second propellant (180) which combustion chamber is surrounded by a diffusor (80) located inside the gas generator and having second flow orifices (90), and comprising a baffle plate (40) which has third flow orifices (30) and surrounds the diffusor, wherein the sleeve, the diffusor and the baffle plate are adhesively bonded (104,122) to each other (Reference is made to Figure 1);
wherein the sleeve (100), the diffusor (80) and the baffle plate (40) are connected by one single welded joint or by plural welded joints, a first welded joint (104) and a second welded joint (122), the welded joints being configured as radially circumferential welded joints (Reference is made to Figure 1 and Column 1, line 12 - Column 2, line 50);
wherein the sleeve (100) is in the form of a substantially hollow-cylindrical component having a front-side first opening and an axially opposed second opening, wherein the first opening is closed by the diffusor (80) and a tamping may optionally be positioned between the diffusor and the sleeve;
wherein the sleeve (100) is closed at its second opening by a holder (132) which preferably receives an igniter (134) and is supported on the same to be displaceable in a displacing direction (axial direction);
wherein a plane radially extending through the first flow orifices (102, upper orifices), especially the centers thereof, equally extends through the third flow orifices (30), especially the center thereof, and the second flow orifices (90) are arranged to be spaced apart from the plane (Reference is made to Figure 1);
wherein the baffle plate (40) is closed by a closure bottom (24) and with the closure bottom forms an area of the outer housing of the gas generator (20), and the closure bottom (30) together with the diffusor (80) and the sleeve (100) enclose the combustion chamber (112) especially such that the combustion chamber is configured as a toroidal chamber which, when viewed in the longitudinal section, preferably has sidewalls substantially aligned in parallel to each other and facing the closure bottom (24), the sidewalls being transformed, in the direction facing away from the closure bottom, into sidewalls converging relative to each other (Reference is made to Figures 1 and 5);
wherein the baffle plate (40) is connected to the closure bottom (24) and the diffusor (80) by means of one single, especially radially circumferential, weld, and/or the combustion chamber (112) includes an axis which extends through the second flow orifices (90), especially the centers thereof, substantially in parallel to the longitudinal axis of the gas generator (20);
wherein the baffle plate (40) is pot-shaped and has a cylindrical first wall portion (46) to which a conical radially inwardly narrowing second wall portion (62 or 64) is connected which is transformed into a bottom portion (42) substantially perpendicularly to the longitudinal axis of the gas generator (20), wherein the baffle plate (40) preferably includes a recess (44) in the bottom portion (42) and/or the third flow orifices as slot-shaped substantially rectangular orifices;
wherein the diffusor (80) is pot-shaped and has a cylindrical first portion (86) to which a conical radially inwardly narrowing second portion (88) is connected which is transformed into a bottom (82) of the diffusor (80) substantially perpendicularly to the longitudinal axis of the gas generator (20) and includes the second flow orifices (90) (Reference is made to Figure 1);
wherein the baffle plate (40) and the diffusor (80) enclose a pot-shaped gas guiding chamber and/or extend substantially in parallel to each other over the entire area of the/a gas guiding chamber, with the exception of the/a recess (44) of the baffle plate (40);
wherein, in the case of activation of the gas generator (20), gas formed in the ignition chamber (110) can flow into the combustion chamber (112) only in the radial direction through the first flow orifices (102) of the sleeve (100), and gas formed in the combustion chamber (112) can flow into the/a gas guiding chamber only in the axial direction through the second flow orifices (90) of the diffusor (80), wherein especially areas of the diffusor (80) and of the baffle plate (40) can be displaced along with the sleeve (100) as a structural unit in the displacing direction (along the longitudinal axis);
an airbag module comprising a gas generator (20), an airbag inflatable by said gas generator and a fastener for arranging the airbag module on a vehicle, wherein the gas generator (20) is configured according hereto; and,
a vehicle safety system, especially for the protection of a person, for example a vehicle occupant or pedestrian, comprising a gas generator (20), an airbag inflatable by the latter as part of an airbag module, and an electronic control unit by means of which the gas generator can be activated when a trigger situation is given (Reference is made to Column 1, lines 6-7 and Column 2, lines 51-53), wherein the gas generator is configured according hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibodeau in view of DiGiacomo et al. (US Patent 6,447,007).
In regards to claim(s) 7, Thibodeau discloses the claimed limitations including wherein the sleeve (100) has a substantially radially extending first sleeve portion which is adhesively bonded to the inside of a bottom of the diffusor (80);
and a sleeve portion extending substantially in parallel to the sleeve center axis and including the first flow orifices therein;
yet excluding, the sleeve being transformed into a conical second sleeve portion tapering toward the sleeve center axis as an intermediate sleeve portion.
DiGiacomo et al. discloses an inflator having a central sleeve (16) connected to top and bottom sections of the inflator, via welding or the like, wherein the sleeve has upper and lower portions that are parallel to the central axis of the inflator and conical tapering intermediate section.  DiGiacomo et al. discloses the tapering extends upwardly and outwardly from the lower section to the upper for strength purposes and also to define an appropriately large chamber (Reference is made to Column 4, lines 46-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the sleeve of Thibodeau in view of the teachings of DiGiacomo to include a conical portion tapering inwardly from the diffusor attached portion towards the lower portion so as to provide additional housing strength and allow an appropriately large initiator chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616